UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


KENNETH BURTON,                       
             Petitioner-Appellant,
                 v.
SOUTH CAROLINA DEPARTMENT OF                     No. 03-7254
CORRECTIONS; STATE OF SOUTH
CAROLINA; COLIE RUSHTON, Warden,
             Respondents-Appellees.
                                      
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                       (CA-03-1376-6-20AK)

                  Submitted: December 18, 2003

                      Decided: January 22, 2004

     Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Kenneth Burton, Appellant Pro Se. Donald John Zelenka, Chief Dep-
uty Attorney General, Columbia, South Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2      BURTON v. SOUTH CAROLINA DEPARTMENT       OF   CORRECTIONS
                              OPINION

PER CURIAM:

   Kenneth Burton appeals the district court’s denial of his petition for
a writ of mandamus challenging his continued custody after the state
appeals court overturned his convictions. The district court denied the
petition because the South Carolina Supreme Court had granted cer-
tiorari and further review was pending. After Burton noted an appeal
to this court, the South Carolina Supreme Court reinstated several of
his convictions. State v. Burton, 2003 WL 22474588 (S.C. Nov. 3,
2003) (unpublished).

   To the extent the district court considered Burton’s mandamus peti-
tion to be a petition for writ of habeas corpus, the court properly con-
cluded that Burton had not exhausted state remedies. See Braden v.
30th Judicial Circuit Court, 410 U.S. 484, 490 (1973). To the extent
Burton sought a writ of mandamus, such relief was not warranted
because mandamus relief is available only when the petitioner has a
clear right to the relief sought, see In re First Fed. Sav. & Loan Assn.,
860 F.2d 135, 138 (4th Cir. 1988), and may not be used as a substitute
for appeal, see In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.
1979). Moreover, lower federal courts do not have jurisdiction to
grant mandamus relief against state officials, see Gurley v. Superior
Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969), and
do not have jurisdiction to review state court orders, see District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

   Accordingly, we affirm the district court’s denial of Burton’s peti-
tion. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED